 



Exhibit 10.17
Execution Version
BLOCKED ACCOUNT CONTROL AGREEMENT
(“Shifting Control”)
     AGREEMENT dated as of April 27, 2005, by and among North American Airlines,
Inc. (“Company”), Citibank, N.A., as Collateral Agent (“Collateral Agent”) and
Citibank, N.A. (“Depositary”).
     The parties hereto refer to Account No. 077 47393 in the name of Company
maintained at Depositary (the “Account”) and hereby agree as follows:
     1. Company and Collateral Agent notify Depositary that by separate
agreement Company has granted Collateral Agent a security interest in the
Account and all funds on deposit from time to time therein. Depositary
acknowledges being so notified. The Account is a “deposit account” within the
meaning of Section 9-201 of the Uniform Commercial Code as in effect in the
State of New York (the “UCC”).
     2. Prior to the Effective Time (as defined below) Depositary shall honor
all withdrawal, payment, transfer or other fund disposition or other
instructions which the Company is entitled to give under the Account
Documentation (as hereinafter defined) (collectively, “instructions”) received
from the Company (but not those from Collateral Agent) concerning the Account.
On and after the Effective Time (and without Company’s consent), Depositary
shall honor all instructions received from Collateral Agent (but not those from
Company or any other person) concerning the Account and Company shall have no
right or ability to access or withdraw or transfer funds from the Account. From
and after the Effective Time, Depositary shall send a copy of all statements,
confirmations and other correspondence concerning the Account to the Collateral
Agent at its address set forth on the signature page hereto.
For the purposes hereof, the “Effective Time” shall be the opening of business
on the second business day next succeeding the business day on which a notice
purporting to be signed by Collateral Agent in substantially the same form as
Exhibit A, attached hereto, with a copy of this Agreement attached thereto (a
“Shifting Control Notice”), is actually received by the individual employee of
Depositary to whom the notice is required hereunder to be addressed; provided,
however, that if any such notice is so received after 12:00 noon, New York City
time, on any business day, the “Effective Time” shall be the opening of business
on the third business day next succeeding the business day on which such receipt
occurs; and, provided further, that a “business day” is any day other than a
Saturday, Sunday or other day on which Depositary is or is authorized or
required by law to be closed.
Notwithstanding the foregoing: (i) all transactions involving or resulting in a
transaction involving the Account duly commenced by Depositary or any affiliate
prior to the Effective Time and so consummated or processed thereafter shall be
deemed not to constitute a violation of this Agreement; and (ii) Depositary
and/or any affiliate may (at its discretion and without any obligation to do so)
(x) cease honoring Company’s instructions and/or commence honoring solely
Collateral Agent’s instructions concerning the Account at any time or from time
to time after it becomes aware that Collateral Agent has sent to it a Shifting
Control Notice but prior to the Effective Time therefor (including without
limitation halting, reversing or redirecting any transaction referred to in
clause (i) above), or (y) deem a Shifting Control Notice to be received by it
for purposes of the foregoing paragraph prior to the specified individual’s
actual receipt if otherwise actually received by Depositary (or if such Shifting
Control Notice contains minor mistakes or other irregularities but otherwise
substantially complies with the form attached hereto as Exhibit A or does not
attach an appropriate copy of this Agreement), with no liability whatsoever to
Company or any other party for doing so.
     3. This Agreement supplements, rather than replaces, Depositary’s deposit
account agreement, terms and conditions and other standard documentation in
effect from time to time with respect to the Account or services provided in
connection with the Account (the “Account Documentation”), which Account
Documentation will continue to apply to the Account and such services, and the
respective rights, powers, duties, obligations, liabilities and responsibilities
of the parties thereto and hereto, to the extent not expressly conflicting with
the provisions of this Agreement (however, in the event of any such conflict,
the provisions

 



--------------------------------------------------------------------------------



 



of this Agreement shall control). Prior to issuing any instructions on or after
the Effective Time, Collateral Agent shall provide Depositary with such
documentation as Depositary may reasonably request to establish the identity and
authority of the individuals issuing instructions on behalf of Collateral Agent.
Collateral Agent may request the Depositary to provide other services (such as
automatic daily transfers) with respect to the Account on or after the Effective
Time; however, if such services are not authorized or otherwise covered under
the Account Documentation, Depositary’s decision to provide any such services
shall be made in its sole discretion (including without limitation being subject
to Company and/or Collateral Agent executing such Account Documentation or other
documentation as Depositary may require in connection therewith).
     4. Depositary agrees not to exercise or claim any right of offset, banker’s
lien or other like right against the Account for so long as this Agreement is in
effect except with respect to (i) returned or charged-back items, reversals or
cancellations of payment orders and other electronic fund transfers or other
corrections or adjustments to the Account or transactions therein,
(ii) overdrafts in the Account or (iii) Depositary’s charges, fees and expenses
with respect to the Account or the services provided hereunder.
     5. Notwithstanding anything to the contrary in this Agreement:
(i) Depositary shall have only the duties and responsibilities with respect to
the matters set forth herein as is expressly set forth in writing herein and
shall not be deemed to be an agent, bailee or fiduciary for any party hereto;
(ii) Depositary shall be fully protected in acting or refraining from acting in
good faith without investigation on any notice (including without limitation a
Shifting Control Notice), instruction or request purportedly furnished to it by
Company or Collateral Agent in accordance with the terms hereof, in which case
the parties hereto agree that Depositary has no duty to make any further inquiry
whatsoever; (iii) it is hereby acknowledged and agreed that Depositary has no
knowledge of (and is not required to know) the terms and provisions of the
separate agreement referred to in paragraph 1 above or any other related
documentation or whether any actions by Collateral Agent (including without
limitation the sending of a Shifting Control Notice), Company or any other
person or entity are permitted or a breach thereunder or consistent or
inconsistent therewith, (iv) Depositary shall not be liable to any party hereto
or any other person for any action or failure to act under or in connection with
this Agreement except to the extent such conduct constitutes its own willful
misconduct or gross negligence (and to the maximum extent permitted by law,
shall under no circumstances be liable for any incidental, indirect, special,
consequential or punitive damages); and (v) Depositary shall not be liable for
losses or delays caused by force majeure, interruption or malfunction of
computer, transmission or communications facilities, labor difficulties, court
order or decree, the commencement of bankruptcy or other similar proceedings or
other matters beyond Depositary’s reasonable control.
     6. Company hereby agrees to indemnify, defend and save harmless Depositary
against any loss, liability or expense (including reasonable fees and
disbursements of counsel who may be an employee of Depositary) (collectively,
“Covered Items”) incurred in connection with this Agreement or the Account
(except to the extent due to Depositary’s willful misconduct or gross
negligence) or any interpleader proceeding relating thereto or incurred at
Company’s direction or instruction.
     7. Depositary may terminate this Agreement (a) in its discretion upon the
sending of at least thirty (30) days’ advance written notice to the other
parties hereto or (b) because of a material breach by Company or Collateral
Agent of any of the terms of this Agreement or the Account Documentation, upon
the sending of at least five (5) days advance written notice to the other
parties hereto. Collateral Agent may terminate this Agreement in its discretion
upon the sending of at least three (3) days advance written notice to the other
parties hereto. Any other termination or any amendment or waiver of this
Agreement shall be effected solely by an instrument in writing executed by all
the parties hereto. The provisions of paragraphs 5 and 6 above shall survive any
such termination.
     8. Company shall compensate Depositary for the opening and administration
of the Account and services provided hereunder in accordance with Depositary’s
fee schedules from time to time in effect. Payment will be effected by a direct
debit to the Account.

2



--------------------------------------------------------------------------------



 



     9. Except for the claims and interest of the Collateral Agent, the
Depositary does not know of any claim to or interest in the Account.
     10. This Agreement: (i) may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument; (ii) shall become effective when
counterparts hereof have been signed and delivered by the parties hereto; and
(iii) shall be governed by and construed in accordance with the laws of the
State of New York. The State of New York shall be the Depositary’s jurisdiction
for purposes of the UCC (including, without limitation, Section 9-304 thereof).
All parties hereby waive all rights to a trial by jury in any action or
proceeding relating to the Account or this Agreement. All notices under this
Agreement shall be in writing and sent (including via facsimile transmission) to
the parties hereto at their respective addresses or fax numbers set forth below
(or to such other address or fax number as any such party shall designate in
writing to the other parties from time to time).
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

              NORTH AMERICAN AIRLINES, INC.   CITIBANK, N.A., as Collateral
Agent
 
           
By:
  /s/ Steven E. Harfst   By:   /s/ Fernando Moreyra
 
 

Name: Steven E. Harfst   Name: Fernando Moreyra
 
  Title: Chief Operating Officer     Title: Assistant Vice President
 
            Address for                                                Citibank,
N.A. Notices:                                                    Agency & Trust
Department
 
 
                                             
      388 Greenwich Street
 
 
                                             
      14th Floor
 
 
Fax No.:                              
      New York, NY 10013
 
          Attn: Fernando Moreyra, AVP
 
          Fax No.: 212-816-5530
 
            CITIBANK, N.A.        
 
           
By:
  /s/ William J. Reynolds
 
Name: William J. Reynolds        
 
  Title: Vice President        
 
            Address         For Notices Citibank, N.A.        
 
 
Branch #86
           
JFK International Airport – Building #72
   
Jamaica, NY 11430
   
Attention: William J. Reynolds, Jr.
   
Fax No.: 718-632-0082

3
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[to be placed on Collateral Agent letterhead]
BLOCKED ACCOUNT AGREEMENT
SHIFTING CONTROL NOTICE
_______________, ____
Citibank, N.A.
[Address]
Attention:                    

         
 
  Re:   Blocked Account Control Agreement dated as of April 27, 2005 (the
“Agreement”) by and among Citibank, N.A., as Collateral Agent, North American
Airlines, Inc. and Citibank, N.A.

Ladies and Gentlemen:
This constitutes a Shifting Control Notice as referred to in paragraph 2 of the
Agreement, a copy of which is attached hereto.

                  CITIBANK, N.A., as Collateral Agent    
 
           
 
  By:        
 
     
 
Signature    
 
           
 
           
 
      Name    
 
           
 
           
 
      Title:    

 